          Case 1:18-cr-00669-JPO Document 231 Filed 02/24/21 Page 1 of 1


                     ZMO Law PLLC
                                                             February 24, 2021



Via ECF

Hon. J. Paul Oetken
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       RE: U.S. v. Josue Sanchez, 18 Cr. 669

Dear Judge Oetken:

   This office represents Josue Sanchez in the above-captioned matter. We write to request
that Exhibit #1 (DNA Letter), attached to Docket Entry No. 228 be sealed. After filing this
exhibit last night, I became aware that it contains the name of a minor child. I spoke with
the Southern District of New York’s Clerk’s Office regarding this matter, and they have
instructed my office to submit a request for the document to be sealed. Once it is sealed, I
can then publicly refile the attachment with the minor’s name redacted.

  Therefore, I respectfully request that ECF No. 228, Exhibit #1 be sealed pursuant to
Fed. R. Crim. P. 49.1.

   Thank you for your assistance in this matter.

  Exhibit 1 to Docket Number 228 is hereby          Very truly yours,
ordered sealed.
  Counsel for the defendant is directed to file a   Victoria Nicole Medley
redacted copy of the exhibit.
  So ordered: 2/24/2021                             Victoria Nicole Medley




         260 Madison Avenue, 17th Floor • New York, NY 10016
                  (212) 685-0999 • info@zmolaw.com
                          www.zmolaw.com
